DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 102 (a)(1) and/or (a)(2) as being anticipated by Hatta (US 6,797,430).
As to claim 1, Hatta disclose a method for manufacturing a unitary seal to surround a portion of an anode tab and a portion of a cathode tab (figure 9, the unitary seal is #6, the anode tab is #3 and the cathode tab is #4, the method is discussed throughout), the method 
As to claim 2, Hatta discloses further comprising heating the seal material to cure the sealing material (figure 9, the anode tab #3 and the cathode tab #4 are adjacent, column 7 lines 
As to claim 4, Hatta discloses wherein, the anode tab comprises a first conductive material (column 10 lines 55-67, nickel) and the cathode tab comprises a second conductive material (column 10 lines 55-67, aluminum), wherein the second conductive material is different from the first conductive material (column 10 lines 55-67, aluminum and nickel are different). 
As to claim 5, Hatta discloses wherein, the anode tab comprises at least one of capper, copper plated aluminum, nickel, titanium and platinum (column 10 lines 55-67).
As to claim 6, Hatta discloses wherein, the cathode tab comprises at least one of aluminum, zinc and iron (column 10 lines 55-67). 
As to claim 7, Hatta discloses wherein, the unitary seal (figure 9 #6, discussed throughout) comprises an integrally molded seal (figure 9 #6, the seal is a single piece, figure 6, the seal is made within the apparatus of figure 6, thus molded within the apparatus of figure 6 discussed within column 5 lines 13-67 and column 6 lines 1-3, and throughout, and is a single piece thus integrally molded, figure 6 shows the shape of the unitary seal and thus molded). 
As to claim 8, Hatta discloses wherein, the unitary seal arranges the anode to be parallel with the cathode tab (figure 9, the anode tab is #3 and the cathode tab is #4, this is discussed throughout). 
As to claim 9, Hatta discloses wherein, the sealing material comprises at least one of polypropylene, copolymers, polyamide resins, polyester resins, ionomers, polyurethane resins, . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hatta (US 6,797,430) as applied to claim 1 above, and further in view of Ryu (US 2014/0199581).
As to claim 3, Hatta discloses wherein the unitary seal spaces the anode tab apart from the cathode tab to create a gap between the anode tab and the cathode tab (figure 9, the unitary seal #6, has created a gap between the anode tab #3 and the cathode tab #4). However, Hatta is silent to wherein the gap is 2.5 to 3.5 millimeters. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the size of the gap as a mere change in size/proportion (see MPEP 2144.04 IV A second paragraph which states: where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Additionally, Ryu discloses a battery with a case wherein an anode lead and a cathode lead are sealed by leads films and a gap between the two leads ([0012]) wherein the gap between the cathode lead and the anode lead is 4 to 14 millimeters ([0042] and 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN R OHARA/Examiner, Art Unit 1724